Citation Nr: 1429107	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-07 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include tinea pedis (jungle rot) and plantar fasciitis, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from Regional Office (RO) decisions in September 2007 and in February 2008 that declined to reopen a claim for entitlement to service connection for a bilateral foot disability.  In December 2013, the Board reopened and remanded the Veteran's claim for further development.  

The Veteran testified at January 2013 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2013, the Board remanded the Veteran's claim, in part, to obtain a VA examination.  The April 2014 Supplemental Statement of the Case (SSOC) listed under the evidence section "VA examination report dated February 24, 2014 from VAMC Montgomery".  The SSOC also discussed this examination report in its reasons and bases section.  The February 2014 VA examination report, however, is not of record before the Board.  Remand is therefore required to associate this evidence with the (electronic) claims file.    

In addition, the Social Security Administration (SSA) records obtained subsequent to the December 2013 Board remand included a listing of medical records relevant to the Veteran's SSA claim.  The Veteran listed the VA Hospital Tuskegee, indicated that his first visit was in 1980 and listed "fungus/swelling in feet" as a medical condition that was treated or evaluated.  VA treatment records of record range from December 2013 to December 1999.  On remand, the Veteran must be contacted and asked if he received treatment at VA facilities prior to December 1999 for his bilateral foot condition, and if so, those records must be obtained.    

Accordingly, the case is REMANDED for the following action:

1.  Associate the February 2014 examination report with the (electronic) claims file.   

2.  Contact the Veteran and ask if he received treatment at VA facilities prior to December 1999 for his bilateral foot condition.  If the Veteran indicates he did, any records must be obtained.  If additional VA treatment records are obtained, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



